Citation Nr: 0319384	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  98-21 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus, L5-S1, postoperative, currently evaluated as 40 
percent disabling.

2.  Entitlement to service connection for a bilateral 
sacroiliac disability as secondary to service-connected 
herniated nucleus pulposus, L5-S1, postoperative.

3.  Entitlement to service connection for a right hip 
disability as secondary to service-connected herniated 
nucleus pulposus, L5-S1, postoperative.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from August 1955 to July 
1958 and from September 1961 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO continued a 20 percent 
disability evaluation for the service-connected low back 
disability, pursuant to an increased rating claim received on 
October 27, 1997.  In a May 2002 rating decision, the RO 
awarded a 40 percent disability evaluation to the service-
connected low back disability, effective October 27, 1997.  
As the 40 percent evaluation is less than the maximum 
available under the applicable diagnostic criteria, the 
veteran's claim remains viable on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

In a March 2000 rating decision, the RO denied service 
connection for bilateral sacroiliac and right hip 
disabilities as secondary to service-connected low back 
disability.  In a statement, received by the RO in July 2000, 
the veteran indicated that he wanted his bilateral hip 
condition to be considered for secondary service connection.  
The Board has construed this statement as a notice of 
disagreement.  In a November 2000 remand, the Board 
instructed the RO to provide a Statement of the Case 
addressing the aforementioned secondary service connection 
issues.  While these issues were included in a May 2002 
Supplemental Statement of the Case (SSOC), the RO did not 
inform the veteran that he had to submit a timely Substantive 
Appeal (VA Form 9) with respect to these issues within sixty 
days.  In a written argument, dated in September 2002, the 
veteran's representative addressed the secondary service 
connection issues.  Inasmuch as the RO failed to provide the 
veteran with his appellate rights regarding the secondary 
service connection issues and as the time for responding to 
the SSOC has been tolled, the Board accepts the September 
2002 written argument, submitted by the veteran's 
representative, as a timely appeal with respect to these 
issues.  

Finally, in the September 2002 written argument, the 
veteran's representative raised the issue of entitlement to 
service connection for bilateral hearing loss.  As this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.


REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

A review of the claims file reflects that pursuant to the 
Board's request for additional development in March 2003, the 
Board received VA outpatient treatment reports from the VA 
Medical Center in Iowa City, Iowa, dating from February to 
September 2002.  These treatment reports have been associated 
with the claims file.  The RO has not had the opportunity to 
readjudicate the issues on appeal with consideration of this 
additional evidence.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Further, in Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003), the United States Court of Appeals 
for the Federal Circuit invalidated 38 C.F.R. §§ 19.9(a)(2), 
and (a)(2)(ii) (2002) and noted that 38 C.F.R. § 19.9(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies an appellant a "review on appeal" when 
the Board considers additional evidence without having to 
remand the case to the RO for initial consideration.  As the 
RO has not yet initially considered the aforementioned VA 
treatment reports, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See 38 U.S.C.A. § 7104(a) (West 2002); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Therefore, in order to ensure the veteran's due process 
rights, this case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are fully complied with and 
satisfied.  In particular, the RO should 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), to include with regard to the one-
year period for receipt of additional 
evidence.  

2.  Then, the RO should readjudicate the 
issues of entitlement to an increased 
rating for herniated nucleus pulposus, 
L5-S1, postoperative, currently evaluated 
as 40 percent disabling and entitlement 
to service connection for bilateral 
sacroiliac and right hip disabilities as 
secondary to service-connected low back 
disability with consideration of all 
additional evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the 
determination as to any issue on appeal 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and given an appropriate period of time 
in which to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




